Citation Nr: 0525399	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  04-36 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a disability rating greater than 30 
percent for dysthymia.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from March 1944 to May 1946 
and from October 1950 to July 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2003 and July 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi.

The veteran testified before the undersigned at a Board 
videoconference hearing in August 2005.  A transcript of that 
hearing has been associated with the claims folder.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The veteran's dysthymia is manifested by constricted 
affect; significant mood disturbance with frequent outbursts 
of anger, irritability, sadness, and aggravation; some 
pressured speech; and some memory loss associated with poor 
concentration, which interfered with the veteran's social 
relationships, particularly with his spouse; there is no 
evidence of obsessional rituals, thought disorder, near-
continuous depression rendering the veteran incapable of 
independent functioning, disorientation, neglect of personal 
hygiene, or inability to establish or maintain personal 
relationships.  


3.  The veteran has a single service-connected disability, 
dysthymia, rated as 
50 percent disabling.

4.  The evidence does not demonstrate that the veteran is 
unable to secure or follow a substantially gainful occupation 
due to his service-connected disability.   


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent disability rating for 
dysthymia have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.21, 4.130, Diagnostic 
Code 9433 (2004).  

2.  The criteria for entitlement to TDIU have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16, 4.19 (2004).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Disability Rating

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2004).  Where an increase in an existing disability rating 
based on established entitlement to compensation is at issue, 
the present level of disability is the primary concern.  
Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  When reasonable 
doubt arises as to the degree of disability, such doubt will 
be resolved in the veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's dysthymia is currently evaluated as 30 percent 
disabling under Diagnostic Code (Code) 9433 (a dysthymic 
disorder).  38 C.F.R. § 4.130.  The veteran wants a 100 
percent rating for his dysthymia.  He has alleged that he is 
unable to work due to his disability.  In his October 2004 
substantive appeal, the veteran indicated that the disability 
required monthly visits to the doctor and daily medication.

The next higher schedular rating, 50 percent, is assigned 
when there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
 
The Board finds that, resolving doubt in the veteran's favor, 
the evidence supports an increase to the 50 percent level.  
38 C.F.R. § 4.3.  Specifically, VA psychiatric examinations 
in August 2003 and June 2004 are significant for constricted 
affect and significant mood disturbance with frequent 
outbursts of anger, irritability, sadness, and aggravation.  
The June 2004 VA examination notes the possibility of some 
pressured speech and some memory loss associated with poor 
concentration.  These symptoms interfered with the veteran's 
social relationships, particularly with his spouse.  

Although the evidence does not demonstrate all of the 
criteria for the 
50 percent rating, the Board finds that the overall 
disability picture more closely approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (use of the phrase "such 
symptoms as," followed by a list of examples, provides 
guidance as to the severity of symptoms contemplated for each 
rating, in addition to permitting consideration of other 
symptoms, particular to each veteran and disorder, and the 
effect of those symptoms on the claimant's social and work 
situation).   

However, the Board also finds that the preponderance of the 
evidence is against a rating greater than 50 percent.  
Specifically, although the veteran has outbursts of anger and 
some thoughts of death, there is no evidence of obsessional 
rituals, thought disorder, near-continuous depression 
rendering the veteran incapable of independent functioning, 
disorientation, neglect of personal hygiene, or inability to 
establish or maintain personal relationships.  Therefore, the 
overall disability picture does not more closely approximate 
the criteria for a 70 percent rating under Code 9433.  
38 C.F.R. § 4.7.  Similarly, there is no evidence of gross 
impairment in thought processes or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
persistent danger of hurting self or others, intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene), disorientation to 
time or place, and memory loss for names of close relatives, 
own occupation, or own name to warrant a schedular 100 
percent rating. Id.  

The Board finds that the recent VA examinations and 
outpatient treatment records provide evidence against a 
rating higher than 50 percent.  If fact, significant medical 
finding do not support the 50 percent rating.  

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. 
§ 3.321(b)(1).  That is, there is no evidence of exceptional 
or unusual circumstances, such as frequent hospitalization or 
marked interference with employment, to suggest that the 
veteran is not adequately compensated by the regular rating 
schedule. Id.; VAOPGCPREC 6-96.  Although the veteran alleges 
that he is unable to work due to the service-connected 
dysthymia, there is no competent evidence of record that 
supports that contention.  In fact, VA medical records 
indicate that the veteran reported that he retired in or 
about 1998 after years of working as a cook, providing more 
evidence against this claim.  There is no evidence that 
associates the veteran's retirement with his dysthymia.  

Accordingly, the Board finds that the evidence supports a 
disability rating no greater than 50 percent for dysthymia.  
38 C.F.R. § 4.3.  To that extent, the appeal is granted.  

Entitlement to Total Rating

Total disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1).  A total disability 
rating for compensation purposes may be assigned on the basis 
of individual unemployability: that is, when the disabled 
person is, in the judgment of the rating agency, unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities.  38 C.F.R. § 
4.16(a).  In such an instance, if there is only one such 
disability, it must be rated at 60 percent or more; if there 
are two or more disabilities, at least one disability must be 
rated at 40 percent or more, and sufficient additional 
disability must bring the combined rating to 70 percent or 
more. Id.  Individual unemployability must be determined 
without regard to any non-service connected disabilities or 
the veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19; 
Van Hoose v. Brown, 4 Vet. App. 361 (1993).

If a veteran fails to meet the applicable percentage 
standards enunciated in 38 C.F.R. § 4.16(a), an extra-
schedular rating is for consideration where the veteran is 
unable to secure or follow a substantially gainful occupation 
by reason of service-connected disability.  38 C.F.R. 
§ 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 
(1993).  Thus, the Board must evaluate whether there are 
circumstances in the veteran's case, apart from any non-
service connected conditions and advancing age, which would 
justify a total rating based on unemployability.  See Van 
Hoose, supra; see also Hodges v. Brown, 5 Vet. App. 375 
(1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).

The record shows that the veteran has a single service-
connected disability, dysthymia, rated as 50 percent 
disabling.  Therefore, the percentage criteria of 38 C.F.R. § 
4.16(a) are not met.  Moreover, the Board finds no basis for 
an extra-schedular award of TDIU.  

As previously discussed, the evidence does not support the 
conclusion that the service-connected dysthymia has rendered 
the veteran unable to work.  Both the August 2003 and the 
June 2004 VA psychiatric examination reports emphasize that 
the veteran has numerous physical disabilities, none of which 
are service-connected, providing very negative evidence 
against this claim.  Again, there is no competent evidence 
associating the veteran's retirement in 1998 with his 
dysthymia.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(when an issue involves a medical determination, lay 
assertions of medical status do not constitute competent 
evidence).  

The Board notes that in his June 2004 TDIU claim form, the 
veteran indicated that he last worked on a full-time basis in 
1989; however, he did not allege that he left his last job 
because of his service-connected disability.  

The Board also notes that the veteran's assertion of 
inability to work due to frequent medical appointments and 
the need for medication is not supported by the record.  The 
RO obtained the veteran's VA medical records dated from March 
2003 to August 2004, which reflect regular visits at 
approximately three-month intervals starting in August 2003.  
Although the veteran was prescribed medication to be taken 
daily, he admitted to noncompliance.  

In summary, the Board finds that the preponderance of the 
evidence is against entitlement to TDIU.  38 C.F.R. § 4.3.  
The veteran does not meet the percentage criteria under 
38 C.F.R. § 4.16(a) and the evidence does not otherwise 
demonstrate an inability to secure or follow a substantially 
gainful occupation due to the service-connected dysthymia.  
Therefore, the appeal is denied.  

The Duty to Assist

Review of the claim folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq. (West 2002).  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  That is, by 
letters dated in July 2003, March 2004, and May 2004, the RO 
advised the veteran of the evidence needed to substantiate 
his claims and explained what evidence VA was obligated to 
obtain or to assist the veteran in obtaining and what 
information or evidence the veteran was responsible to 
provide.  In addition, the September 2004 statement of the 
case includes the text of the regulation that implements the 
notice and assistance provisions from the statute.  
Accordingly, the Board finds that the RO has provided all 
notice required by the VCAA.  38 U.S.C.A. § 5103(a).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).   

The Board observes that the RO provided VCAA notice in July 
2003, prior to the September 2003 adverse determination on 
appeal.  Similarly, it provided the May 2004 VCAA letter 
before the July 2004 rating decision on appeal.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  In addition, the 
Board notes that the May 2004 VCAA letter, issued with 
respect to the veteran's TDIU claim, specifically asks the 
veteran to provide any evidence in his possession that 
pertains to the claim.  Id. at 120-21.  Although the RO did 
not make such a request with respect to the claim for an 
increased disability rating for dysthymia, the Board finds 
that the July 2003 and March 2004 VCAA letters relevant to 
that claim, as well as the September 2003 and March 2004 
rating decisions and September 2004 statement of the case 
adequately notify the veteran of the need to give to VA any 
evidence pertaining to his claim.  Therefore, the failure to 
include that specific request does not result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  See Sutton v. Brown, 9 Vet. App. 553 (1996); 
see also 38 C.F.R. § 20.1102 (harmless error).  Moreover, the 
Board emphasizes that neither the veteran nor his 
representative has made any showing or allegation that the 
content of the VCAA notice in any way harmed the veteran.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (the 
appellant bears the initial burden of demonstrating VA's 
error in the adjudication of a claim and how that error was 
prejudicial).

With respect to the duty to assist, the RO has secured the 
veteran's VA medical records and relevant examinations.  The 
veteran denies any private medical care.  There is no 
indication or allegation that additional relevant evidence 
remains outstanding.  Therefore, the Board is satisfied that 
the duty to assist has been met.  38 U.S.C.A. § 5103A.  


ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, a 
50 percent disability rating for dysthymia is granted.  

Entitlement to TDIU is denied.  


	                        
____________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


